Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1, 3-10 and 12-16 are pending.
Claims 1, 3-10 and 12-16 are allowed.
REASONS OF ALLOWANCE:
The following is an examiner's statement of reasons for allowance:
In dependent claim 1 is considered to have allowable subject matter because claim 1 distinguishes the Applicant's claimed framework structure primarily as against the teachings of prior art via the recitation of “wherein the adjusting means allows an adjustment of the chassis of the framework structure along at least two directions orthogonal to one another and that are each orthogonal relative to the support axis while the framework structure is supported” as recited in the claim which is not found in the prior art either singly or in combination.
The closest prior art of record is O’Neill (Re.35677). O’Neill teaches an adjustable mounting and security device with the features generally as claimed but does not teach the features as identified above in a manner which would warrant a rejection under 35 U.S.C. 102 or 35 U.S.C. 103. The claims are therefore beleive to be patentable.
            Regarding independent claim 12 This method claim required limitations that are similar to those recited in the claim 1 to carry out method steps.  And since the reference of O’Neill does not teach the abovementioned features to carry out the method steps; the claim is also believe to be patentable.
Regarding claim 15, claim 15 was previously allowed for the reason that claim distinguishes the Applicant's framework structure primarily as against the teachings of one of the closest prior art, especially the prior art of O’Neill via the at least recitations of “wherein the support frame comprises one or more flexible cross pieces arranged along the second axis and wherein the second notch of the one or more intermediate parts is fitted over ones of the flexible cross pieces; and a locking device, wherein the locking device includes one or more bosses positioned to deform respective ones of the flexible cross pieces toward the platen when the locking device is in a locking position”
Claims 3-10, 13-14 and 16 are all dependent from claims 1,12 and 15 respectively also allowable at least for the same reasons as their respective base claims and further due to the additional features that they recite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632